Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 16, and all dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner has found Komatsu et al (US Pub 2013/0054065 A1), which uses an electric motor to drive the chain, and therefore rotate the chain ring.  Please refer to the rejection below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 8-11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shoge et al (US Pub 2013/0054068 A1), hereafter known as Shoge in light of Komatsu et al (US Pub 2013/0054065 A1), hereafter known as Komatsu.

For Claim 1, Shoge teaches  A method of controlling a bicycle having a drivetrain, the drivetrain including a chainring, a gear changer and an electric power assist motor configured to provide power to the drivetrain, the method comprising: ([0008], [0014-0015], Figure 1 depicts a chain ring)
detecting, by a detection device, a cable reaction indicating a shift of the gear changer; ([0051-0052])
generating, by the detection device, a signal; ([0051-0052])
communicating, by the detection device, the signal to a controller; and ([0035], [0051-0052])
causing, by the controller, the electric power assist motor to provide power to the drivetrain in response to the signal.  ([0051-0052], Figure 5 Step S13.)
Shoge, however, does not teach causing, by the controller, the electric power assist motor to provide power to rotate the chainring of the drivetrain in response to the signal.
Komatsu, however, does teach causing, by the controller, the electric power assist motor to provide power to rotate the chainring of the drivetrain in response to the signal. ([0045], [0048-0049], [0088-0089].  It should be noted that since the motor is being used to drive the chain, this would also rotate the chainring)
And a chainring ([0017])
Therefore, it would be obvious  to one of ordinary skill in the art prior to the effective filing date to combine Shoge’s bicycle control method with Komatsu’s use of having the electric motor move the chain and chain ring instead of the front wheel because it is a known and effective way to power an electric bicycle, and it would also be expected to provide the result of moving the bicycle with an electric motor.

For Claim 2, Shoge teaches   The method of claim 1, wherein the gear changer is a cable actuated rear derailleur.  ([0014])

For Claim 6, Shoge teaches   The method of claim 1, further comprising: 
receiving, from a speed sensor, a current bicycle speed; and ([0029], [0032], [0051-0052])
determining, by the controller, whether the current bicycle speed is above a minimum speed.  ([0051-0052], it is determined if the speed is above zero.)

For Claim 8, Shoge teaches   The method of claim 1, wherein the cable reaction is caused by an actuation of a shifter.  ([0051-0052])

For Claim 9, Shoge teaches   The method of claim 8, wherein the cable reaction is a movement of a cable.  ([0051-0052])

For Claim 10, Shoge teaches   The method of claim 1, wherein the detection device is at least one of a switch, a potentiometer, and a sensor.  ([0051-0052])

For Claim 11, Shoge teaches   The method of claim 10, 
Shoge does not explicitly teach wherein the detection device is located on a cable connected to a shifter.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the detection device is located on a cable connected to a shifter.  
It would be obvious to combine this teaching with Shoge’s gear changing method because when the shifter is activated, the cable becomes tense and can move.  This allows mechanisms attached to the cable to be operated.  It would be obvious to, if it were desired to determine when a cable reaction was made, to attach the sensor to the cable so that the movement could be directly felt by the sensor.

For Claim 13, Shoge teaches   The method of claim 10, wherein the detection device is located in a shifter.  ([0051-0052])

For Claim 14, Shoge teaches   The method of claim 10, wherein the detection device is located in a rear derailleur. ([0014], [0045], establishes the shifter can be a rear derailleur, and [0051-0052] establishes that the detection device can be on the shifter)
  
For Claim 15, Shoge teaches   The method of claim 10, 
Shoge does not teach wherein the sensor is a Hall effect sensor.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the sensor is a Hall effect sensor.  
It would be obvious to combine the use of a Hall effector sensor with Shoge’s vehicle gear changing method because a Hall effect sensor is a known and practical method of sensing proximity and positioning.  A hall sensor can be combined with a threshold detection to act as a binary switch.  Given that the sensor only needs to determine tension or movement of a cable, a hall sensor would be expected to detect the operation of a cable.  Therefore, it would obvious to use a hall sensor as the particular sensor to determine if the cable has been operated.

For Claim 16, Shoge teaches   A control system for a bicycle, comprising: 
a drivetrain, the drivetrain including a gear changer and a chainring;  ([0008], [0014-0015], Figure 1 depicts a chain ring)
a detection device configured to be disposed on the bicycle; ([0051-0052])
an electric power assist motor configured to provide power to the drivetrain; and ([0008])
a controller, the controller configured to: ([0035], [0051-0052])
receive, from the detection device, a signal generated in response to a cable reaction, the cable reaction indicating a shift of the gear changer; and  ([0035], [0051-0052])
41cause the assist motor to provide power to the drivetrain in response to the signal.  ([0051-0052], Figure 5 Step S13.)
Shoge, however, does not teach causing, by the controller, the electric power assist motor to provide power to rotate the chainring of the drivetrain in response to the signal.
Komatsu, however, does teach causing, by the controller, the electric power assist motor to provide power to rotate the chainring of the drivetrain in response to the signal. ([0045], [0048-0049], [0088-0089].  It should be noted that since the motor is being used to drive the chain, this would also rotate the chainring)
And a chainring ([0017])
Therefore, it would be obvious  to one of ordinary skill in the art prior to the effective filing date to combine Shoge’s bicycle control method with Komatsu’s use of having the electric motor move the chain and chain ring instead of the front wheel because it is a known and effective way to power an electric bicycle, and it would also be expected to provide the result of moving the bicycle with an electric motor.

For Claim 17, Shoge teaches   The control system of claim 16, wherein the detection device is at least one of a sensor, a switch, and a potentiometer.  ([0051-0052])

For Claim 18, Shoge teaches   The control system of claim 17, wherein the detection device is located in at least one of a shifter, the gear changer, and a cable connected to the shifter.  ([0051-0052])

For Claim 19, Shoge teaches   The control system of claim 18, wherein the gear changer is a rear derailleur.  ([0014])

Claims 3-5, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shoge in light of Komatsu, in light of Gao et al (US Pub 2015/0088389 A1), hereafter known as Gao.

For Claim 3, Shoge teaches   The method of claim 1, 
Shoge does not teach further comprising: 
receiving, from a cadence sensor, a current cadence speed.  
Gao, however, does teach further comprising: 
receiving, from a cadence sensor, a current cadence speed.  ([0064])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Shoge’s use of supplying power to a drive train in response to a gear change signal with Gao’s use of determining cadence speed because it would allow the system to have a better idea of what kind of torques and forces are already being applied to the drive train, and how much additional force is necessary to achieve a smooth gear change.

For Claim 4, modified Shoge teaches   The method of claim 3, 
Shoge does not teach further comprising: 
determining whether the current cadence speed is equal to or below a cadence threshold.  
Gao, however, does teach further comprising: 
determining whether the current cadence speed is equal to or below a cadence threshold.  ([0064])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Shoge’s use of supplying power to a drive train in response to a gear change signal with Gao’s use of determining cadence speed and comparing it to a threshold because it would allow the system to have a better idea of what kind of torques and forces are already being applied to the drive train, and how much additional force is necessary (the threshold comparison) to achieve a smooth gear change.  If the force is above the threshold, the additional power may be unnecessary and may cause the gear change to be less smooth.

For Claim 5, Shoge teaches   The method of claim 4, 
Shoge does not teach further comprising: 
providing power to the drivetrain when the current cadence speed is equal to or below the threshold; and 
prohibiting the electric power assist motor from providing power in response to the signal when the current cadence speed is above the threshold.  
Gao, however, does teach further comprising: 
providing power to the drivetrain when the current cadence speed is equal to or below the threshold; and ([0064])
prohibiting the electric power assist motor from providing power in response to the signal when the current cadence speed is above the threshold.  ([0064], Fig 8.  When the riding speed is above a threshold, no motor is used.  When it is below a threshold value, the motor is used.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Shoge’s use of supplying power to a drive train in response to a gear change signal with Gao’s use of determining cadence speed and comparing it to a threshold, and then supplying power depending on whether the cadence is above or below a threshold because it would allow the system to have a better idea of what kind of torques and forces are already being applied to the drive train, and how much additional force is necessary (the threshold comparison) to achieve a smooth gear change.  If the force is above the threshold, the additional power may be unnecessary and may cause the gear change to be less smooth.  If the force is below a threshold, more force might be necessary for a smooth gear change.

For Claim 20, Shoge teaches   The control system of claim 16, 
Shoge does not teach wherein the controller is further configured to receive, from a cadence sensor, a current cadence speed; determine whether the current cadence speed is equal to or below a cadence threshold; receive, from a speed sensor, a current bicycle speed; and determine whether the current bicycle speed is above a minimum speed. 
Gao, however, does teach wherein the controller is further configured to receive, from a cadence sensor, a current cadence speed; determine whether the current cadence speed is equal to or below a cadence threshold; receive, from a speed sensor, a current bicycle speed; and determine whether the current bicycle speed is above a minimum speed.  ([0064], Fig 8.  When the riding speed is above a threshold, no motor is used.  When it is below a threshold value, the motor is used.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Shoge’s use of supplying power to a drive train in response to a gear change signal with Gao’s use of determining cadence speed and comparing it to a threshold, and then supplying power depending on whether the cadence is above or below a threshold because it would allow the system to have a better idea of what kind of torques and forces are already being applied to the drive train, and how much additional force is necessary (the threshold comparison) to achieve a smooth gear change.  If the force is above the threshold, the additional power may be unnecessary and may cause the gear change to be less smooth.  If the force is below a threshold, more force might be necessary for a smooth gear change.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shoge in light of Komatsu, in light of Matsumoto et al (US Pub 4,490,127), hereafter known as Matsumoto.

For Claim 7, Shoge teaches  The method of claim 6, 
Shoge does not teach wherein the speed sensor is a wheel speed sensor.  
Matsumoto, however, does teach wherein the speed sensor is a wheel speed sensor.  (Page 10, Column 4, Line 46)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Shoge’s power supplying method during a gear change with Matsumoto’s use of having the speed sensor be a wheel speed Hall effect sensor because it could also be used to determine the speed of a bicycle, instead of the sensor that detects a rotational speed of a motor to determine the speed of a bicycle.  It would be expected to also produce the desired result.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shoge in light of Komatsu,  in light of Emura et al (US Pub 2016/0257373 A1), hereafter known as Emura.

For Claim 12, modified Shoge teaches   The method of claim 11, 
Modified Shoge does not teach wherein the cable is a Bowden cable.  
Emura, however, does teach wherein the cable is a Bowden cable. ([0149])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Shoge’s gear changing method with Emura’s use of a Bowden cable, because Bowden cables are commonly used in gear shifting mechanisms, and it would be expected to be functional.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takayama et al (US Pub 2020/0079467 A1) relates to actuating a motor in response to signals from a bicycle.
Tsuchizawa et al (US Pub 2018/0118305 A1) and Yamamoto et al (US Pub 2017/0183056 A1)  relates to actuating a motor for gear changes during walking.
Komatsu et al (US Pub 2013/0054065 A1), relates to actuating a motor during transmission.
Schieffelin et al (US Pub 2017/0106866 A1) relates to applying power to a crankshift for a transmission change.
Kimmich et al (US Pub 2016/0052594 A1) relates to provide power during a gear change.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664